action, concluding that it lacked jurisdiction over appellant's efforts to
                challenge the probate of his father's estate and that, regardless, appellant
                failed to state a claim for which relief could be granted. On appeal,
                appellant argues that the district court improperly dismissed his action, as
                respondent's conduct in the probate matter amounted to a civil tort.
                            Because neither NRS 155.010 nor NRS Chapter 134 establish
                an independent cause of action for failure to comply with the requirements
                of those chapters, see Richardson Constr., Inc. v. Clark Cnty. Sch. Dist.,
                123 Nev. 61, 65, 156 P.3d 21, 23 (2007) (explaining that "when a statute
                does not expressly provide for a private cause of action, the absence of
                such a provision suggests that the Legislature did not intend for the
                statute to be enforced through a private cause of action"), and appellant
                seemingly sought to address what he saw as procedural errors in the
                probate court's handling of his father's estate by filing an entirely new
                complaint in the district court, we conclude that the district court did not
                err in concluding that appellant failed to state a claim upon which relief
                could be granted. See Buzz Stew, LLC v. City of N. Las Vegas,       124 Nev.
                224, 227-28, 181 P.3d 670, 672 (2008) (providing that this court rigorously
                reviews orders dismissing an action, and as such, accepts all factual
                allegations in the complaint as true and draws all inferences in favor of
                appellant); see also NRCP 60(b) (allowing a party to challenge a judgment
                or order within the same action, within six months, when the party
                believes the judgment or order was improperly entered);           Savage v.
                Salzmann, 88 Nev. 193, 195, 495 P.2d 367, 368 (1972) (explaining that
                while NRCP 60(b) does not prevent a party from bringing an independent




SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A
action for relief from a judgment or order, such independent action will
only be entertained if there is proof of extrinsic fraud). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.'




                                                                         , J.
                                           Hardesty




                                            Parraguirre


                                                                             J.




cc: Hon. Joanna Kishner, District Judge
     Ronald Kwame Gaines
     McFarley Law Group
     Eighth District Court Clerk




      1 While appellant also argues that the district court erred in denying
his motion for transportation of an inmate, the record demonstrates that
the motion did not comply with the district court's rules, and was thus
properly denied. See EDCR 2.20(b)-(c) (requiring that all motions must be
accompanied by a notice of the motion and a memorandum of points and
authorities supporting the motion).

      In light of this order, we deny as moot all requests for relief
currently pending in this appeal.




                                      3